DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 

Claim Rejections - 35 USC § 102
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,482,264 (Lutgenau).
Regarding claim 1, Lutgenau discloses a device (10; see Figures 1-4) for compensating for tolerances between two components which are to be connected by a connecting screw (see Abstract), the device comprising:
a base element (22),
and a compensating element (28) which can be moved out of the base element,
the base element and the compensating element forming a passage for the connecting screw that defines an axial direction,
the device further comprising a coupling means (34) which is designed to couple the device to a carrier element and to guide the device along the carrier element, and a guide element (42 or 46) provided on the coupling means, the guide element being designed in order for the device to be positioned and oriented exactly by a setting robot (see column 5, lines 40-53; see also NOTE below).
NOTE: The limitation “in order for the device to be positioned and oriented exactly by a setting robot” constitutes an intended use recitation. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given the correct orientation and position would depend heavily on the setting robot itself, this limitations provides no patentable weight to the claim, as the claim is directed to the compensation device and not a method of orienting the device with a robot.
Regarding claim 2, Lutgenau discloses the coupling means (34) is formed on the base element (22; see Figure 2).
Regarding claim 3, Lutgenau discloses the coupling means (34) is formed on a retaining element for retaining the base element (22; see Figure 2).
Regarding claim 4, Lutgenau discloses the coupling means (34) has a longitudinal extension which is oriented at least approximately parallel to the axial direction (the coupling means extending in the axial direction from “34” to “42” in Figure 2).
Regarding claim 5, Lutgenau discloses the coupling means (34) comprises a slot (46) which defines at least one undercut (see Figure 4).
Regarding claim 6, Lutgenau discloses the slot (46) is a T-slot, an L-slot, a round slot, a dovetail slot or similar (see Figure 4).
Regarding claim 7, Lutgenau discloses the slot (46) has longitudinal ends and a widening portion on at least one of the longitudinal ends (see Figure 4).
Regarding claim 8, Lutgenau discloses the coupling means (34) comprises an arm (e.g. 36, 42) which defines at least one undercut and extends radially or tangentially away from an outer wall of the base element (22; see Figure 2).
Regarding claim 9, Lutgenau discloses the coupling means (34) comprises an arm (36, 42) which defines at least one undercut and extends radially or tangentially away from an outer wall of the retaining element (see Figures 2 and 4).
Regarding claim 10, Lutgenau discloses the coupling means (34) has a tapering portion on at least one of the longitudinal ends thereof (the slot 46 including tapers at an upper end thereof in Figure 4).
Regarding claim 11, Lutgenau discloses the arm (36) transitions into at least one angled hook portion at the free end thereof which faces away from the outer wall (see Figure 4).
Regarding claim 12, Lutgenau discloses the coupling means (34) has a cross section that is T-shaped, L-shaped, round (the slot 46 formed in the coupling means being T-shaped; the extensions 36, 42 being L-shaped; the portion 44 being round).
Regarding claim 13, Lutgenau discloses the coupling means (34) has a cross section in the shape of a mushroom or dovetail (see slot 46 in Figure 4).
Regarding claim 15, Lutgenau discloses a magnetizable element (see “steel” in column 4, line 32) is provided on the coupling means (34; see Figure 2).
Regarding claim 16, Lutgenau discloses a ferromagnetic element (see “steel” in column 4, line 32) is provided on the coupling means (34; see Figure 2).
Regarding claim 17, Lutgenau discloses the magnetizable element (see “steel” in column 4, line 32) is recessed in the coupling means (34; see Figure 2).
Regarding claim 18, Lutgenau discloses a system (see Figures 1-5B) comprising at least one device (10) for compensating for tolerances between two components which are to be connected by a connecting screw and a carrier element (40) for receiving and guiding the at least one device (see Abstract), the device comprising:
a base element (22),
and a compensating element (28) which can be moved out of the base element,
the base element and the compensating element forming a passage for the connecting screw that defines an axial direction,
the device further comprising a coupling means (34) which is designed to couple the device to the carrier element and to guide the device along the carrier element (see Figures 3A and 3B), and
a guide element (42 or 46) provided on the coupling means, the guide element being designed in order for the device to be positioned and oriented exactly by a setting robot (see column 5, lines 40-53; see also NOTE 2 below).
NOTE 2: The limitation “in order for the device to be positioned and oriented exactly by a setting robot” constitutes an intended use recitation. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given the correct orientation and position would depend heavily on the setting robot itself, this limitations provides no patentable weight to the claim, as the claim is directed to a system including the compensation device and not a method of orienting the system with a robot.
Regarding claim 19, Lutgenau discloses the device (10) is movably guided relative to the carrier element (40) by the coupling means (34; see Figures 3A and 3B).
Regarding claim 20, Lutgenau discloses the carrier element (40) is flexible at least in portions and/or is rigid at least in portions.

Response to Arguments
Applicant’s amendments filed August 24, 2022, with respect to the previous abstract and claim objections have been fully considered and overcome the objections. As such, the abstract and claim objections have been withdrawn. 
Applicant's arguments filed August 24, 2022 with respect to the 102 rejection of previous claims 1-20 over Lutgenau, see pages 8-10, have been fully considered but they are not persuasive.
On pages 8-10, Applicant asserts Lutgenau fails to disclose the limitation of “a guide element provided on the coupling means, the guide element being designed in order for the device to be positioned and oriented exactly by a setting robot.
The Examiner respectfully disagrees and notes, in supporting this argument, Applicant places heavy emphasis on the intended use limitation “the guide element being designed in order for the device to be positioned and oriented exactly by a setting robot”. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Given the correct orientation and position would depend heavily on the setting robot itself, this limitations provides no patentable weight to the claim, as the claim is directed to the compensation device and not a method of orienting the device with a robot.
Applicant’s attention is further directed to MPEP § 2114(II), copied below for convenience:
II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
In this instance, the prior art discloses every structural limitation of the claim as set forth in the rejections above and expanded upon below, and thus, the claimed limitations fail to distinguish the claimed apparatus from that of the prior art.
As to the prior art reference itself, Lutgenau discloses multiple structures 42 and 46 which read on the broad term of “a guide element” in both independent claims 1 and 18. The structure shown at 42 is disclosed as “a guide section” which aids in fixing elements 22 and 40 (see column 5, lines 40-48). Further, the ridges on portion 42 (see Figure 4) provide a means for gripping. Further, the structure shown at 46 is explicitly disclosed as providing a mean for interacting with a tool (see column 5, lines 49-53). As such, Lutgenau discloses the limitations set forth in independent claims 1 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 30, 2022